NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TAMMY R. BRIGHAM,
Petitioner,

V.

SOCIAL SECURITY ADMINISTRATION,
Respondent.

2012-3129

Petition for review of an arbitrator’s decision in case
nos. BR-2011-R-0004 and BR-2U11-R-0018 by Daniel L.
Feinstein.

ON MOTION

ORDER

Tammy R. Brigham moves for leave to proceed in
forma pauperis.

Upon consideration thereof,
IT IS ORDERED THATZ

The motion is granted.

TAMMY BRIGHAM V. SOCIAL SECURITY ADMINISTRATION 2

FOR THE COURT

1 4
  lsi J an Horbaly
Date J an Horbaly
Clerk

cc: Tammy R. Brigham

Jeanne E. Davidson, Esq.
321

FIlED-
”'Sz%'%‘¢’=‘é§€§£’¢§¢"§?;hsr¥’°“
HAY 1`4 2012

JANHonaAiLv
cLEm<